DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
 


Election / Restrictions / EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claim 17 directed to a method of operating an ultrasound device, non-elected without traverse.  Accordingly, claim 17 has been cancelled.



Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 10, 12, 13, 15, and 16 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The newly amended inclusions to the instant claims now recite that in addition to setting frame data over a plurality of time phases and the derivation of temporal change at coordinates of interest which are spatially fixed in the frame data over the plurality of phases, the ultrasonic apparatus of the claims sets one or more sites of interest in the diagnosis target in the frame data of a particular time phase from the plurality, and derives the spatial movement of each site based on the temporal chance at the fixed coordinates of interest over the phases. 
References like those of Maeda et al (US 2017/0251998), Murashita (US 2012/0121149), and references like Abe (US 2015/0257731) fail to disclose the fixed coordinate temporal change measurement at a specific subset of time phases and the derivation of spatial movement of each site based on temporal change at the coordinates of interest. Abe follows pattern recognition and tracks where the boundaries, transitions, edges of data lie in order to ascertain the motion and change of points, and Maeda et al and Murashita et al utilize coordinates which are not fixed, but which track over time edge changes with neighborhood and other techniques to derive motion data between frames.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793